Citation Nr: 0908524	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-18 032	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1967 to June 1971 and from July 1977 to October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded the 
case for additional development in August 2007.  An October 
2008 rating decision established service connection for right 
ear hearing loss and depression with anxiety and the appeal 
as to these matters is considered to have been fully 
resolved.

In correspondence received in August 2008 the Veteran 
provided a new mailing address on a statement in support of a 
claim unrelated to the issue on appeal, but a review of the 
claims file reveals he has apparently made no specific 
request to change his VA mailing address of record.  While VA 
mail recently sent to his address of record has been returned 
as undeliverable, a December 2008 supplemental statement of 
the case (SSOC) pertinent the issue on appeal has not been 
returned.  It is significant to note that the Veteran's 
accredited service representative was also provided a copy of 
the December 2008 SSOC and that this matter was addressed by 
in a February 2009 brief in support of the claim.  Therefore, 
the Board finds there is no indication that appellate review 
at this time would be prejudicial to the Veteran.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The evidence of record does not show that a left ear 
hearing loss was incurred as a result of any established 
event, injury, or disease during active service.


CONCLUSION OF LAW

A left ear hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in May 2003 and October 2007.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claim 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the October 2007 
correspondence to the Veteran.  The notice requirements 
pertinent to the issue on appeal have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2008).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a Veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

Service connection can be granted for certain diseases if 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  Where a Veteran served 90 
days or more of continuous, active military service during a 
period of war or after December 31, 1946, and an organic 
disease of the nervous system (sensorineural hearing loss) 
becomes manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, the Veteran's June 1967 enlistment examination 
included an audiological evaluation noting pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
5
20
20

On audiological evaluation in December 1970 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
30
35
35

On audiological evaluation in April 1971 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
25
25
20

On his entry Report of Medical History at the commencement of 
his second period of service, the Veteran noted a history of 
hearing loss.  On audiological evaluation in July 1977 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
25
25

On audiological evaluation in August 1979 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
---
25

On VA general medical examination in May 2004 the Veteran 
complained of bilateral hearing loss as a result of exposure 
to jet engine noise during active service.  The examiner 
noted the Veteran failed the whisper test in the right ear, 
but that he passed the test in the left ear.  

VA audiological evaluation in September 2008 revealed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
35
45
70
70

Speech audiometry revealed speech recognition ability of 80 
percent in the left ear.  It was noted that Veteran reported 
that he was exposed to jet engine noise as a hydraulics 
specialist and was also exposed to small weapons noises.  He 
stated that after service he worked in a brass mill where he 
was exposed to noise with no hearing protection.  The 
examiner found the Veteran's right ear hearing loss was at 
least as likely as not related to service based upon the 
August 1979 discharge examination findings, but that the 
hearing thresholds in the left ear at that time were within 
normal limits.  

Based upon the evidence of record, the Board finds that a 
left ear hearing loss was not incurred as a result of any 
established event, injury, or disease during active service.  
Although a hearing loss disability for VA purposes was noted 
by audiometric examination findings in December 1970, those 
findings are inconsistent with the subsequent service 
department audiometric findings.  Service treatment records 
show that the Veteran reported a history of hearing loss in 
July 1977 and August 1979, but that audiometer findings at 
that time were not indicative of auditory thresholds in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 
40 decibels or greater nor were the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz shown to be 26 decibels or greater.  It is also 
significant to note that the Veteran reported a history of 
occupational noise exposure after service and that no medical 
opinion has been provided indicating that a left ear hearing 
loss was incurred as a result of service.  

The September 2008 VA audiology examiner's opinion in this 
case, however, is persuasive that the Veteran's left ear 
hearing loss was not incurred as a result of military 
service.  The provided etiology opinion is unequivocal that 
only the right ear hearing loss was considered related to 
service and the examiner specifically noted that service and 
VA treatment records had been reviewed in conjunction with 
the examination.  

While the Veteran may sincerely believe that he has a left 
ear hearing loss as a result of service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
claim for entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


